Exhibit 10.1

Confidential Materials omitted and filed separately with the Securities

and Exchange Commission. Asterisks denote omissions.

 

5RD AMENDMENT TO THE SERVICES AGREEMENT BETWEEN BOTTOMLINE TECHNOLOGIES, INC.
AND BANK OF AMERICA, N.A.        LOGO [g262224262224_logo.jpg] Supplier Name:  

Bottomline

Technologies (de), Inc.

  Agreement Number:   CW136262 Supplier Address:  

325 Corporate Drive

Portsmouth, NH 03801

United States

  Addendum Number:   CW323224 Supplier Telephone:   1-603-436-0700   Addendum
Effective Date:   September 15, 2011

This Amendment, made and entered into this 15th day of September, 2011 by and
between BOTTOMLINE TECHNOLOGIES, INC. (hereinafter referred to as “Tech”) and
BANK OF AMERICA, N.A. (hereinafter referred to as “Bank”).

WITNESSETH:

WHEREAS, Tech, as a subcontractor of the Bank, currently provides PayMode
Processing Services to Bank Customers pursuant to the Services Agreement (CW
136262) (the “Agreement”);

WHEREAS, the parties desire to further amend Schedule A and Schedule D to add
Paymode-X Supplier ID Mapping to the PayMode Processing Services as an
Enhancement available to Bank’s Customers;

NOW, THEREFORE, in consideration of the premises hereof and the mutual benefits
to be derived hereby, the Agreement is hereby amended by adding the following
provisions as follows:

A. Amendment to Schedule A, Section 2 (Description of Services):

A 10th row as set forth below is hereby added to the table titled “Processing
Services”.

 

10    PayMode-X Supplier ID Mapping    PayMode-X Supplier ID Mapping, for any
client using Paymode-X Supplier ID Mapping, a mapping process will use [**] and
[**] to identify the appropriate [**] for the supplier. The [**] will then be
appended to the payment instruction for processing by PayMode.



--------------------------------------------------------------------------------

B. Amendment to Appendix A to Schedule A (PayMode Services), Section I (Key
Features and Functions):

Subsection “L” of Section “I” (Key Features and Functions) of Appendix A to
Schedule A (PayMode Services) is amended to append the following services:

Paymode-X Supplier ID Mapping:

Implementation of Paymode-X Supplier ID Mapping for a client consists of:

Defining a file format and file requirements, mutually agreed to between Tech,
Bank, and the client, for a supplier master file to be provided by the client on
a regular basis defined during implementation. (the “Supplier Master File”).

Use of the Supplier Master File to develop and update a mapping table which
includes, for each supplier accepting ACH payments from the client, [**] (the
“Mapping Table”).

Defining a file format and file requirements, mutually agreed to between Tech,
Bank and the client, for submission of payment instructions for PayMode
Processing Services, including Paymode-X Supplier ID Mapping.

For any client using Paymode-X Supplier ID Mapping, the Mapping Table and a
mapping process will use [**] to identify the appropriate [**] for the supplier.
The [**] will then be appended to the payment instruction for processing by
PayMode. The Supplier ID Mapping will only be used for payments that a client
identifies as Paymode ACH payments, other payment types such as Check, Wire or
OON-ACH will not be mapped. Payment instructions which do not conform to the
agreed to file format and file requirements will be rejected. Payment
Instructions without a [**] will be rejected. Payment instructions which cannot
be mapped by [**] to a [**] will be rejected. Email notice of rejection will be
sent to the client and the client will be responsible for resending corrected
payment instructions.

Tech will provide to client, on a weekly basis, a Paymode-X Supplier activation
file that includes the following fields in an agreed upon format: [**]. Client
is responsible for updating its ERP system to reflect that supplier’s activation
status.

C. Amendment to Schedule D (Service Fees):

Section “10” of Schedule D (Service Fees) is amended to append the following
fees for Paymode-X for Invoicing:

Additional Service Fees for PayMode-X Supplier ID Mapping:

All service fees related to Paymode-X Supplier ID Mapping will be mutually
agreed to by the Tech and Bank prior to implementation.

With respect to client [**], the service fees for Paymode-X Supplier ID Mapping
will be:

 

Paymode-X Supplier ID Mapping [**]

   $ [ **] 

Paymode-X Supplier ID Mapping [**]

   $ [ **] 

 

- 2 -



--------------------------------------------------------------------------------

D. Special Provisions for Paymode-X Supplier ID Mapping

 

  1. Except for [**], Bank will not offer Paymode-X Supplier ID Mapping to any
client without obtaining Tech’s prior written consent.

 

  2. Tech shall not be responsible for any delayed, erroneous, misdirected, or
unauthorized payments resulting from erroneous information provided by Bank or
Client, including information provided for development and updating of the
Mapping File and payment instructions (“Erroneous Information”). Bank will
defend, indemnify and hold Tech harmless from any claim or demand (including
attorney fees) made by any third party, including the client, arising out of any
such Erroneous Information.

E. Inconsistencies: In the event of any inconsistencies in the terms of the
Services Agreement and this Amendment, the terms of this Amendment shall control
with respect to the provisions set out herein.

F. All Other Provisions: Except as to the terms amended by this Amendment, all
other terms and conditions of the Services Agreement are declared by the parties
to be in full force and effect, and except as otherwise provided in this
Amendment, all defined terms used in this Amendment shall have the meanings set
forth for such terms in the Services Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives this 15th day of September 2011.

 

(“Bank”)

Bank of America, N.A.

/s/ Dani Folsom      Signature    Date     Dani Folsom (Printed Name)    VP,
Sourcing Manager (Title)   

(“Tech”)

Bottomline Technologies (de), Inc.

/s/ Eric Morgan    10/25/11         Signature    Date     Eric Morgan (Printed
Name)    VP, Global Controller (Title)   

 

 

- 3 -